Citation Nr: 0502410	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-27 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for a left 
posterior tibial sensory nerve component injury prior to 
December 26, 2002.

2.  Entitlement to an initial rating in excess of 10 percent 
for a left posterior tibial sensory nerve component injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for a left 
posterior tibial sensory nerve component injury, secondary to 
the service-connected residuals of a shell fragment wound of 
the left ankle, and assigned a noncompensable rating, 
effective May 30, 2000, the date his claim was received.  

The veteran filed a notice of disagreement with the 
determination and he was provided with a statement of the 
case in July 2003.  He filed his substantive appeal in 
September 2003.  Subsequently, in an October 2003 rating 
decision, the RO granted a 10 percent rating for a left 
posterior tibial sensory nerve component injury, effective 
December 26, 2002.  The veteran continued his appeal.  Since 
the veteran has essentially been granted staged ratings for 
this disability, the Board has separated the issue into two 
parts as indicated in the initial page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been appropriately met.

2.  The veteran's left posterior tibial sensory nerve 
component injury is wholly sensory in nature and may be 
considered compatible with moderate, incomplete paralysis of 
the posterior tibial nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for a left 
posterior tibial sensory nerve component injury have been met 
from May 30, 2000 to December 25, 2002.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.7, 4.124a, Diagnostic Codes 8525-8625 (2004).  

2.  The criteria for an initial rating in excess of 10 
percent for a left posterior tibial sensory nerve component 
injury have not been met during the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Codes 8525-8625 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  
VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

The increased initial rating issue on appeal was first raised 
in a notice of disagreement submitted in response to VA's 
notice of its decision granting service connection for a left 
posterior tibial sensory nerve component injury and assigning 
a noncompensable rating.  VA's General Counsel has held that, 
if, in response to notice of its decision on a claim, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  However, if a claimant has not received 
any notice of the VCAA in regard to the initial claim, then 
the requirements of section 5103(a) must be met.  See 
VAOPGCPREC 8-03.  Here, the veteran received VCAA notice in a 
September 2001 letter.  Therefore, this General Counsel 
opinion is applicable and the duty to notify provisions need 
not be issued again.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and his VA outpatient 
treatment and examination reports.  The veteran has not 
identified any additional or outstanding evidence.  The 
veteran was afforded two VA examinations which adequately 
address his disability.  Consequently, the Board finds that 
the medical evidence of record is sufficient upon which to 
make a decision on the claim and another examination is not 
required.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  As such, the Board finds VA's duty to assist in this 
case has been met.  

III.  Increased Initial Rating for a Left Posterior
Tibial Sensory Nerve Component Injury

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2004).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work. 38 C.F.R. § 4.2 (2004).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that this case addresses the 
assignment of an initial rating for a disability following an 
initial award of service connection for the posterior tibial 
sensory nerve component injury.  In such cases, the rule from 
Francisco, supra, is not applicable.  Rather, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Therefore, the Board will review the 
medical evidence of record as it pertains to the disability 
at issue from the date of the initial rating evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  Once the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the record on appeal.  38 U.S.C.A. § 7104 (West 2002).  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

Neuralgia of a cranial or peripheral nerve characterized by a 
dull and intermittent pain of typical distribution so as to 
identify the nerve is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124 (2004).  Neuritis of a cranial or peripheral nerve 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury to the nerve 
involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
38 C.F.R. § 4.123 (2004).  

The veteran's service-connected left posterior tibial sensory 
nerve component injury is currently evaluated under the 
provisions set forth at 38 C.F.R. § 4.124a, Diagnostic Codes 
8523-8723, which pertain to neuralgia of the anterior tibial 
nerve.  Pursuant to those criteria, mild, incomplete 
paralysis of the anterior tibial nerve is assigned a 
noncompensable rating.  Moderate, incomplete paralysis of the 
anterior tibial nerve warrants a 10 percent rating; and 
severe, incomplete paralysis of the anterior tibial nerve 
warrants a 20 percent rating.  Complete paralysis of the 
nerve, with dorsal flexion of the foot lost is evaluated as 
30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 
8523-8723 (2004).  

The term "incomplete paralysis" with peripheral nerve 
injuries, indicates of degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating shoulder be for the 
mild, or at the most, the moderate degree.  The ratings for 
the peripheral nerves are for unilateral involvement.  
38 C.F.R. § 4.124a (2004).  

A VA consultation note dated in May 2000 indicated that the 
veteran was seen for complaints of left foot pain.  There was 
pain and coldness on the plantar aspect of the foot.  He had 
a history of a shrapnel injury of the left posterior foot and 
leg in 1968.  Clinical evaluation showed an irregular scar on 
the posterior medial aspect of the right lower leg just at 
the ankle.  Vascular examination revealed that the posterior 
tibial pulse was palpable and moderate.  The dorsalis pedis 
pulse was not palpable.  Neurologic evaluation revealed a 
loss of protective sensation on the plantar forefoot area of 
the left foot.  The assessment was probable injury to the 
posterior tibial nerve of the left lower extremity with 
resulting parasthesias of the left foot.  

A June 2000 VA outpatient treatment record indicated that the 
veteran was seen for complaints of constant left foot and 
ankle pain that was aggravated with prolonged standing and 
walking.  Physical examination showed tenderness at the left 
Achilles' tendon.  An X-ray of the left foot was within 
normal limits.  

A VA outpatient treatment record dated in November 2000 
indicated that the veteran was seen for complaints of left 
foot pain.  Currently there was a burning sensation on the 
bottom of the left foot.  Examination of the left foot showed 
no swelling or discoloration.  The assessment was arthralgia 
of the left foot.  

Upon VA peripheral nerves examination in January 2002, the 
veteran reported constant mild but persistent parasthesias of 
the left foot, especially over the bottom of the foot since 
the shrapnel injury he sustained in 1968.  He experienced 
numbness with a feeling of pins and needles all the time.  He 
denied any difficulty with walking, but stated that he had 
increased pain upon touching the left foot.  Neurological 
evaluation revealed no focal motor deficit.  No reflex 
asymmetry was noted; there was no atrophy of the muscles.  
There was no Babinski sign and no cranial nerve 
abnormalities.  There was hyperesthesia over the plantar 
aspect of the left foot, but no discoloration or skin 
changes.  There was no cerebellar sign and no clinical signs 
of meningeal irritation.  Posture and gait were normal.  The 
impression was possible left posterior tibial sensory nerve 
component injury secondary to shrapnel wound in 1968.  

A follow-up consultation note dated in December 2002 
indicated that the veteran was seen for complaints of 
increasing pain in the left foot.  Neurological examination 
revealed no Tinel's sign but subjectively the veteran 
reported pain radiating down the posterior tibial nerve to 
the ball of the left foot.  He reported that the foot was 
cold.  Pedal pulses were palpable and moderate.  There were 
no color changes in the skin or signs of infection in the 
area.  The assessment was neuritis secondary to injury of the 
posterior tibial nerve.  

As noted above, the veteran's disability is currently 
evaluated as neuralgia under Diagnostic Codes 8523-8723 which 
pertain to the anterior tibial nerve.  However, it has 
consistently been reported that the veteran's injury involves 
neuritis of the posterior tibial nerve which is rated 
pursuant to Diagnostic Codes 8525-8626.  Hence, these are the 
Diagnostic Codes that should be utilized in rating the 
veteran's disability.  

Both mild and moderate, incomplete paralysis of the posterior 
tibial nerve are assigned a 10 percent rating.  Severe, 
incomplete paralysis of the posterior tibial nerve warrants a 
20 percent rating.  Complete paralysis of the nerve, with 
paralysis of the foot, frequently with painful paralysis of a 
causalgic nature, toes that cannot be flexed, weakened 
adduction, and impaired plantar flexion is evaluated as 30 
percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8525-
8625 (2004).  

In considering the clinical evidence of record and the 
criteria outlined above, the Board finds that the veteran's 
left posterior sensory nerve component injury is wholly 
sensory in nature.  Therefore, it may be characterized as no 
more than moderate in degree.  Furthermore, the veteran's 
complaints of pain and parasthesias have been consistent 
throughout the appeal period.  Hence, a 10 percent rating is 
warranted from the date that his claim was received, May 30, 
2000 under Diagnostic Codes 8525-8626.  

However, the Board finds that the overall, the evidence of 
record provides no basis for an initial rating in excess of 
10 percent for the left posterior tibial sensory nerve 
component injury at any time during the rating period.  The 
veteran's symptoms have been clinically shown to be wholly 
sensory in nature.  All neurological testing was negative.  
There was no Tinel's sign, no Babinski, and the cranial 
nerves were within normal limits.  Therefore, it would not be 
appropriate to characterize the injury as severe, incomplete 
paralysis.  Additionally, there is no indication in the 
medical reports that the muscles in the veteran's left foot 
are paralyzed, that he cannot flex his toes or that adduction 
and plantar flexion are weakened or impaired.  As such, the 
Board finds that the preponderance of the evidence is against 
the claim for an initial rating in excess of 10 percent.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claim for an initial rating in excess of 10 percent 
for a left posterior tibial sensory nerve component injury 
must be denied.  38 U.S.C.A. § 5107(b); Alemany, supra.  


ORDER

An initial 10 percent rating for a left posterior tibial 
sensory nerve component injury is granted from May 30, 2000 
to December 25, 2002, subject to the regulations governing 
the payment of monetary awards.

An initial rating in excess of 10 percent for a left 
posterior tibial sensory nerve component injury is denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


